EXHIBIT 10.19

ATHEROS COMMUNICATIONS, INC.

EXEMPT EMPLOYEE LETTER AGREEMENT

September 6, 2000

Mr. Adam Tachner

Dear Mr. Tachner:

On behalf of Atheros Communications, Inc., a Delaware corporation (the
“Company”), I am pleased to extend you an offer to join the Company. This letter
sets forth the basic terms and conditions of your employment with the Company.
We would like you to begin your employment with the Company on or before
October 10, 2000. By signing this letter, you will be agreeing to these terms.
It is important that you understand clearly both what your benefits are and what
is expected of you by the Company.

 

1. Salary. You will be paid an annual base salary of $200,000, less regular
payroll deductions, which covers all hours worked. Generally, your salary will
be reviewed annually but the Company reserves the right to change your
compensation from time to time on reasonable notice.

 

2. Stock Option. You will receive an option to purchase 160,000 shares of the
common stock of the Company. The option will vest as to 12/48ths of the shares
on the first anniversary of your hire date and 1/48th of the shares each full
month thereafter.

 

3. Duties. Your job title will be Intellectual Property Counsel. Your duties
generally will include responsibility for all intellectual property strategy
execution, including patents, licensing, etc. and additional legal counsel as
required. You may be assigned other duties as needed and your duties may change
from time to time on reasonable notice, based on the needs of the Company and
your skills, as determined by the Company.

As an exempt employee, you are required to exercise your specialized expertise,
independent judgment and discretion to provide high-quality services. You are
required to follow office policies and procedures adopted from time to time by
the Company and to take such general direction as you may be given from time to
time by your superiors. The Company reserves the right to change these policies
and procedures at any time. (Also see Adjustments and Changes in Employment
Status). You are required to devote your full energies, efforts and abilities to
your employment, unless The Company expressly agrees otherwise. You are not
permitted to engage in any business activity that competes with the Company.

 

4. Hours of Work. As an exempt employee, you are expected to work the number of
hours required to get the job done. However, you are generally expected to be
present during normal working hours of the Company. Normal working hours will be
established by the Company and may be changed as needed to meet the needs of the
business.

 

5. Adjustments and Changes in Employment Status. You understand that the Company
reserves the right to make personnel decisions regarding your employment,
including but not limited to decisions regarding any promotion, salary
adjustment, transfer or disciplinary action, up to and including termination,
consistent with the needs of the business.

 

6. Proprietary Information Agreement. You will be required to sign and abide by
the terms of the enclosed proprietary information agreement, which is
incorporated into this agreement by reference as Exhibit A.

 

1



--------------------------------------------------------------------------------

7. Immigration Documentation. Please be advised that your employment is
contingent on your ability to prove your identity and authorization to work in
the U.S. for the Company. You must comply with the Immigration and
Naturalization Service’s employment verification requirements.

 

8. Representation and Warranty of Employee. You represent and warrant to the
Company that the performance of your duties will not violate any agreements with
or trade secrets of any other person or entity.

 

9. Employee Benefits. You will be eligible for paid vacation, sick leave and
holidays. You will be provided with health insurance benefits and dental
insurance benefits, as provided in our benefit plans. These benefits may change
from time to time. You will be covered by workers’ compensation insurance and
State Disability Insurance, as required by state law.

 

10. Term of Employment. Your employment with the Company is “at-will.” In other
words, either you or the Company can terminate your employment at any time for
any reason, with or without cause and with or without notice.

If you are terminated without cause, you will receive two weeks’ notice or two
weeks’ pay in lieu of notice. Termination for cause requires no notice and no
additional pay.

In the event of a change of control (as described in Exhibit B) where Employee’s
employment ends due to involuntary termination or constructive termination
during the first twelve months of Employee’s employment with the Company,
Employee shall receive an accelerated vesting of stock options such that the
Employee vests 25% of his stock option grant. In no event will this accelerated
vesting provide the Employee with more than the first 25% of his stock option
grant.

 

11. Dispute Resolution Procedure. Subject to Subparagraph (e) of this Section,
you and the Company (“the parties”) agree that any dispute arising out of or
related to the employment relationship between them, including the termination
of that relationship and any allegations of unfair or discriminatory treatment
arising under state or federal law or otherwise, shall be resolved by final and
binding arbitration, except where the law specifically forbids the use of
arbitration as a final and binding remedy. The following dispute resolution
procedure shall apply:

 

  (a) The party claiming to be aggrieved shall furnish to the other party a
written statement of the grievance identifying any witnesses or documents that
support the grievance and the relief requested or proposed.

 

  (b) The responding party shall furnish a statement of the relief, if any, that
it is willing to provide, and the witnesses or documents that support its
position as to the appropriate action. The parties can mutually agree to waive
this step. If the matter is not resolved at this step, the parties shall submit
the dispute to nonbinding mediation before a mediator to be jointly selected by
the parties. The Company will pay the cost of the mediation.

 

  (c) If the mediation does not produce a resolution of the dispute, the parties
agree that the dispute shall be resolved by final and binding arbitration. The
parties shall attempt to agree to the identity of an arbitrator, and, if they
are unable to do so, they will obtain a list from the Federal Mediation and
Conciliation Service and select an arbitrator by striking names from that list.

The arbitrator shall have the authority to determine whether the conduct
complained of in paragraph (a) of this section violates the rights of the
complaining party and, if so, to grant any relief authorized by law; provided,
however, the parties agree, that for violations of the employee’s trade secret
obligations, the Company retains the right to seek preliminary injunctive relief
in court in order to preserve the status quo or prevent irreparable injury
before the matter can be heard in arbitration. The arbitrator shall not have the
authority to modify, change or refuse to enforce the terms of any employment
agreement between the parties. In addition, the arbitrator shall not have the
authority to require the Company to change any lawful policy or benefit plan.

 

2



--------------------------------------------------------------------------------

The hearing shall be transcribed. The Company shall bear the costs of the
arbitration if the employee prevails. If the Company prevails, the employee will
pay half the cost of the arbitration or $500, whichever is less. Each party
shall be responsible for paying its own attorneys fees.

Subject to subparagraph (e) of this Section, arbitration shall be the exclusive
final remedy for any dispute between the parties, including but not limited to
disputes involving claims for discrimination or harassment (such as claims under
the Fair Employment and Housing Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, or the Age Discrimination in Employment
Act), wrongful termination, breach of contract, breach of public policy,
physical or mental harm or distress or any other disputes, and the parties agree
that no dispute shall be submitted to arbitration where the party claiming to be
aggrieved has not complied with the preliminary steps provided for in paragraphs
(a) and (b) above.

The parties agree that the arbitration award shall be enforceable in any court
having jurisdiction to enforce this Agreement, so long as the arbitrator’s
findings of fact are supported by substantial evidence on the whole and the
arbitrator has not made errors of law.

 

  (d) The company reserves the right to modify, change or cancel this provision
upon 30 days written notice. However, such cancellation shall not affect matters
which have already been submitted to arbitration.

 

  (e) Notwithstanding anything to the contrary in the foregoing, either party
may bring an action in a court of competent jurisdiction located in or serving
Santa Clara County regarding or relating to matters involving the Company’s
Proprietary Information.

 

12. Integrated Agreement. Please note that this Agreement supersedes any prior
agreements, representations or promises of any kind, whether written, oral,
express or implied between the parties hereto with respect to the subject
matters herein. It constitutes the full, complete and exclusive agreement
between you and the Company with respect to the subject matters herein. This
agreement cannot be changed unless in writing, signed by you and the President.

 

13. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement shall remain in full force and
effect and shall in no way be affected; and, the parties shall use their best
efforts to find an alternative way to achieve the same result.

We look forward to your joining our organization. In order to confirm your
agreement with and acceptance of these terms, please sign one copy of this
letter and return it to me. The other copy is for your records. If there is any
matter in this letter which you wish to discuss further, please do not hesitate
to speak to me.

 

Very truly yours, ATHEROS COMMUNICATIONS, INC. By:   /s/ David Torre Title:   VP
Administration & Controller

 

3



--------------------------------------------------------------------------------

I agree to the terms of employment set forth in this Agreement.

 

/s/ Adam Tachner

    09/13/00     Adam Tachner     Date  

 

4



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE’S PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

5



--------------------------------------------------------------------------------

EXHIBIT B

CHANGE OF CONTROL DEFINITION

For purposes of this Summary, a “change of control” shall mean, (i) a merger or
acquisition in which the Company is not the surviving entity, except for a
transaction the principal purpose of which is to change the state in which the
Company is incorporated; (ii) the sale, transfer or other disposition of all or
substantially all of the assets of the Company; or (iii) any reverse merger in
which the Company is the surviving entity but in which fifty percent (50%) or
more of the Company’s outstanding voting stock is transferred to holders
different from those who held the stock immediately prior to such merger.

 

6